Citation Nr: 1755165	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected adjustment disorder with major depression.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) prior to December 14, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1987 to November 1997, and from December 2001 to November 2002.  Further, the record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, assigned an increased rating of 50 percent for the Veteran's service-connected adjustment disorder effective from August 5, 2010 (date of claim).  A subsequent February 2014 Decision Review Officer (DRO) assigned a 70 percent rating, effective August 5, 2010.  

Although the January 2011 rating decision did not formally adjudicate the TDIU claim, it is deemed to be part of the appeal in accord with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  Inasmuch as a TDIU has been assigned from December 14, 2016, the Board has construed the appellate issue as entitlement to TDIU prior to that date.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of this hearing is of record.

The record also reflects that the Veteran has waived initial consideration of evidence by the Agency of Original Jurisdiction (AOJ) that was not considered when this case was last adjudicated below, in accord with 38 C.F.R. § 20.1304(c) (2017).  See Statements dated in April 2017 and April 2017 Hearing Transcript, p. 2.

FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's service-connected adjustment disorder with major depression has not been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  Service connection is in effect for the following:  adjustment disorder with major depression, right side C5-6 radiculopathy, constipation secondary to pain medication, disabilities of both knees, the left ankle, hypertension, tinnitus, bilateral hearing loss, and multiple scars.  The Veteran's combined rating was 80 percent from August 5, 2010; and 90 percent from February 3, 2014.

3.  Throughout the pendency of the appeal, it was factually ascertainable that the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for an adjustment disorder with major depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9440 (2017).

2.  The criteria for the assignment of a TDIU from August 5, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The record reflects that the Veteran was provided with correspondence that informed him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, the Veteran has had the opportunity to present evidence and argument in support of his appeal, to include at the April 2017 Board hearing.  Nothing indicates he has identified the existence of pertinent evidence that has not been obtained or requested.  Moreover, as detailed below, the Veteran was accorded multiple examinations in conjunction with this case which made pertinent findings regarding the symptomatology of his adjustment disorder.  The Veteran has not challenged the qualifications of the pertinent VA examiners to make competent medical findings, nor has he reported his adjustment disorder has increased in severity since the most recent examination.  In fact, it does not appear he has identified any current deficiency regarding the notification and assistance he has received in this case, or in the conduct of his April 2017 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Of note, for the reasons stated below, the Board finds that the Veteran is entitled to the assignment of a TDIU prior to December 14, 2016.  To the extent this represents a grant of the benefits sought on appeal, any deficiency in the duties to notify and assist is moot.

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - Adjustment Disorder

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected adjustment disorder and major depression is evaluated pursuant to Diagnostic Code 9440, which provides that the disability is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  

In relevant part, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

In this case, the Board acknowledges that the Veteran's service-connected adjustment disorder with major depression has been manifested, in part, by symptoms of suicidal ideation, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances including work or a worklike setting, and inability to establish and maintain effective relationships.  However, such symptomatology is generally associated with the current 70 percent evaluation in effect for this disability.

During this appeal, the record does not reflect the Veteran's service-connected adjustment disorder with major depression has been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The December 2010 VA examination noted the Veteran was clean, neatly groomed, appropriately and casually dressed; and it was stated he could maintain minimal personal hygiene.  His speech, thought process, and though content were all found to be unremarkable; i.e., he did not exhibit gross impairment in thought processes or communications.  There were no delusions, and he was oriented to time and place.  Further, he did not have inappropriate or obsessive/ritualistic behavior.  Additionally, his memory was found to be normal.

The Board acknowledges that the December 2013 VA examination found the Veteran to have memory impairment, but described it as mild memory loss such as forgetting names, directions, recent events; as well as impairment of short and long term memory such as retention of only highly learned material, forgetting to complete tasks.  As such, these descriptions appear consistent with the criteria for 30 and 50 percent ratings; and there was no indication of the type of memory loss for names of close relatives, own occupation, or own name, that is associated with the next higher rating of 100 percent.  There was also no findings on this examination of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; nor disorientation to time or place.

The February 2014 VA examination also noted the Veteran was alert and oriented to place and time.  He was clean and well-groomed, in causal attired.  His memory and cognition were grossly intact in all spheres.  His speech had normal rate, volume, and prosody; with no increased or decreased latency of response.  Thought process was linear with tight associations.  In addition, he denied delusions, paranoia, auditory and visual hallucinations.

The April 2017 VA examination indicated the Veteran's adjustment disorder and major depression was not manifested by memory loss for names of close relatives, own occupation, or own name; difficulty in understanding complex commands; impaired abstract thinking; gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; or disorientation to time or place.

The Board acknowledges that the Veteran has exhibited symptoms not explicated noted in the rating criteria.  Further, the December 2013 VA examination did include a finding that he exhibited intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  As such, in accord with Mauerhan, supra, and Vazquez-Claudio, supra, the Board must address whether his symptomatology has resulted in the level of occupational and social impairment associated with the criteria for a 100 percent rating.  

As set forth below, the evidence fails to demonstrate that the Veteran's symptomatology has resulted in the level of occupational and social impairment associated with the criteria for a 100 percent rating.

Of particular importance in evaluating the veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, many of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran. 

In pertinent part, VA treatment records dated in August 2010 show a GAF score of 60; the December 2010 VA examination assigned a GAF of 61; and the December 2013 VA examination shows a GAF of 50.  

In short, the record reflects the Veteran was generally assigned GAF scores ranging from 50 to 61 during the pendency of this case.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Regardless, the Veteran was not assigned a GAF score indicating total occupational and social impairment due to his service-connected adjustment disorder.
The Board also takes note of the fact the February 2014 VA examination described the Veteran's level of occupational and social impairment as manifested by reduced reliability and productivity, which is actually consistent with the 50 percent rating criteria.  

The April 2017 VA examination described the Veteran's level of occupational and social impairment as manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; which is consistent with the current 70 percent evaluation.

In short, clinicians have consistently found that, regardless of specific symptomatology, the Veteran's service-connected adjustment disorder with major depression has not resulted in total occupational and social impairment.  Consequently, the Board concludes he does not meet or nearly approximate the criteria for a rating in excess of 70 percent for his service-connected adjustment disorder with major depression, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In making the above determinations, the Board notes it was cognizant of the fact the Veteran has used medication to treat his service-connected adjustment disorder with major depression.  The Court has held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In addition to his adjustment disorder with major depression, the Veteran is also service-connected for right side C5-6 radiculopathy, constipation as secondary to pain medication, disabilities of both knees, the left ankle, hypertension, tinnitus, bilateral hearing loss, and multiple scars.  His combined rating was 80 percent from August 5, 2010; and 90 percent from February 3, 2014.  As such, he satisfies the schedular criteria for consideration of a TDIU throughout the pendency of this appeal.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Consideration may not be given to an individual veteran's age or to the impairment caused by nonservice-connected disabilities.

In this case, the Veteran has reported his highest level of education was one year of college, with additional training as an Air Force electrician.  He has reported that he last worked as part of the Air Force in 2007.  The record also reflects he worked in banking from 1998 to 2004.

Despite the foregoing, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board also acknowledges that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  In pertinent part, a September 2007 SSA decision found that he had not engaged in substantially gainful activity since 2004; that he was unable to perform any past relevant work; that his acquired job skills did not transfer to other occupations within his residual functional capacity; and considering his age, education, work experience, and residual functional capacity, there were no jobs that exist in significant numbers in the national economy that he could perform.  Nevertheless, a review of the record reflects this was due to a combination of nonservice-connected and service-connected disabilities.  For example, the SSA decision noted that his disabilities included spine injury secondary to motor vehicle accident, cervical stenosis, laminectomies/decompressions, right knee, internal derangement shoulder, and knee, hypertension, and adjustment disorder.  The SSA and other records on file reflect he sustained spinal and other injuries in a 2004 motor vehicle accident, and that he did not engage in substantially gainful employment following that accident. 

The Board does note, however, that a review of the record reflects that the Veteran would have significant difficulty with obtaining and/or maintaining substantially gainful employment consistent with his education and work history due to the impact of his service-connected disabilities alone.  For example, the impairment attributable to his service-connected physical disabilities indicate he would be capable of no more than sedentary employment.  As such, he would not be able to engage in his prior occupation of electrician.  Although sedentary work is consistent with his work experience in banking, the record reflects he would have difficulty concentrating due to the pain and other symptoms of his service-connected disabilities; and he would have difficulty communicating effectively with others due to his service-connected tinnitus and hearing loss.  Moreover, the symptomatology of his service-connected adjustment disorder would make transitioning to and training for a new position difficult particularly his acknowledged symptomatology of impaired impulse control, difficulty in adapting to stressful circumstances including work or a worklike setting, and inability to establish and maintain effective relationships.  This level of impairment indicates that no more than marginal employment would have been possible from this period.  Under the law, marginal employment does not constitute substantially gainful employment.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran regarding degree of disability, the Board finds the record reflects it was factually ascertainable during the pendency of this case that he was unable to obtain and/or maintain substantially gainful employment due to his service connected disabilities.  Therefore, he is entitled to assignment of TDIU from August 5, 2010.




	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 70 percent for service-connected adjustment disorder with major depression is denied.

A TDIU from August 5, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


